I115th CONGRESS1st SessionH. R. 287IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Turner introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt student workers for purposes of determining a higher education institution’s employer health care shared responsibility. 
1.Short titleThis Act may be cited as the Student Job Protection Act of 2017. 2.Student workers exempted from determination of higher education institution’s employer health care shared responsibility (a)In generalSection 4980H(c) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively, and by inserting after paragraph (4) the following new paragraph: 
 
(5)Exception for student workers 
(A)In generalServices rendered as a student worker to an eligible educational institution (as defined in section 25A(f)(2)) shall not be taken into account under this section as service provided by an employee. (B)Student workerFor purposes of this paragraph, the term student worker means, with respect to any eligible educational institution (as so defined), any individual who— 
(i)is employed by such institution, and (ii)is a student enrolled at the institution and whose academic activity is consistent with the normal full time work load as determined by the institution for the course of study the individual is pursuing.. 
(b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013. 